COLEMAN, Justice.
Harold Wallis was convicted in the Circuit Court of Walker County for blackmail.. The Court of Appeals affirmed the judgment of the circuit court, and the defendant, Wallis, applies to this court for certiorari to revise the judgment of affirmance in two particulars.
Petitioner asserts that the Court of Appeals is in error in sustaining the rulings of the trial court with respect to use, on the trial, of a pistol which was not offered in evidence. As we understand the opinion,, the Court of Appeals holds that the rulings of the trial court in this matter, if erroneous, did not probably injuriously affect substantial rights of the defendant.
The opinion of the Court of Appeals relating to the use of the pistol does not set out the evidence in that respect, or the-rulings of the trial court complained of.
It is settled law that this court will not issue certiorari “ * * * to review the Court of Appeals on the application of the doctrine of error without injury unless the facts are fully stated in the opinion of that court.” Shouse v. State, 258 Ala. 499, 63 So.2d 728; Ala.Dig., Criminal Law, ©=»■ 1179(j). Under the aforesaid rule petitioner is not here entitled to certiorari to review his first insistence of error in the opinion of the Court of Appeals.
Petitioner further urges that the Court of Appeals erred in sustaining the trial court’s denial of motion for new trial based *379■on the ground that the verdict was a quotient verdict. The opinion fully sets out the evidence relating to that ground.
We are of opinion that the ruling of the trial court in this respect was correctly sustained by the Court of Appeals.
Writ denied.
LIVINGSTON, C. J., and SIMPSON and GOODWYN, JJ., concur.